                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DEVON POWELL,

                       Plaintiff,
                                                          CIVIL ACTION
            v.                                            NO. 17-3729


 C.E.R.T. OFFICER RAYMOND

                        Defendant.



PAPPERT, J.                                                             January 4, 2019

                                     MEMORANDUM

      Devon Powell, a pro se inmate at SCI-Huntington, sued C.E.R.T. Officer

Raymond under 42 U.S.C. § 1983 for the Officer’s alleged failure to protect Powell from

a fellow inmate’s attack. (Am. Compl., ECF No. 14.) The Court sent Powell a letter on

August 31, 2018 directing him to file a notice with the Court by September 20 if he still

wishes to proceed with the lawsuit. (ECF No. 20.) On November 2, the Court issued an

Order requiring him to inform the Court, on or before December 3, 2018, whether he is

committed to prosecuting his case pro se. (ECF No. 21.) In light of Powell’s failure to

respond to the August 31 letter and November 2 Order, and considering the factors set

forth in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984), the

Court dismisses the case for failure to prosecute.

                                            I

      Powell filed an application for leave to proceed in forma pauperis on August 18,

2017. (ECF No. 1.) The Court granted his application on September 14, 2017. (ECF


                                            1
No. 3.) Powell initially sued Community Education Centers. (ECF No. 4.) The Court

granted Community Education Centers’s Motion to Dismiss and granted Powell leave

to amend the Complaint. (ECF No. 11.) On April 16, 2018, Powell sued Officer

Raymond and filed a Motion to Appoint Counsel. (ECF Nos. 14, 17.) The case was

referred to the Prisoner Civil Rights Panel on April 26, 2018. (ECF No. 18.) Four

months later, when the case had not yet been selected by a member of the Volunteer

Attorney Panel, the Court sent Powell a letter requiring him to give the Court notice of

his intent to proceed with the lawsuit. Two months later, the Court issued an Order

removing Powell’s case from the Panel and again requiring him to notify the Court of

his intent to proceed with the lawsuit. Powell has not responded to the letter or the

Order or otherwise communicated with the Court.

                                             II

       Federal Rule of Civil Procedure 41(b) permits a court to dismiss a suit for failure

to prosecute. District courts also have inherent power to dismiss a case sua sponte for

failure to prosecute. See Link v. Wabash R.R. Co., 370 U.S. 626, 630–32 (1962) (holding

Federal Rule of Civil Procedure 41(b) did not “abrogate the power of courts, acting on

their own initiative, to clear their calendars of cases that have remained dormant

because of the inaction or dilatoriness of the parties seeking relief”).

       Before dismissing a case as a sanction for a party’s litigation conduct, a court

typically must consider and balance factors identified by the Third Circuit Court of

Appeals in Poulis v. State Farm Fire & Casualty Co.:

       (1) the extent of the party’s personal responsibility; (2) the prejudice to the
       adversary caused by the failure to meet scheduling orders and respond to
       discovery; (3) a history of dilatoriness; (4) whether the conduct of the party
       or the attorney was willful or in bad faith; (5) the effectiveness of sanctions


                                              2
       other than dismissal, which entails an analysis of alternate sanctions and
       (6) the meritoriousness of the claims or defenses.

747 F.2d at 868 (emphasis omitted).1 There is no “magic formula” or “mechanical

calculation” when analyzing the Poulis factors. Briscoe v. Klaus, 538 F.3d 252,

263 (3d Cir. 2008) (citation omitted). “[N]o single [ ] factor is dispositive.” Id.

                                                  III

       With respect to the first Poulis factor, Powell bears personal responsibility as a

pro se litigant for failing to comply with the Court’s letter directing him to give notice of

his intent to prosecute. See Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002)

(finding that failure to comply with the court’s orders could not be blamed on counsel

when plaintiff was proceeding pro se). The August 31 letter told Powell that failure to

respond could result in dismissal of the case. With respect to the fifth Poulis factor,

alternative sanctions short of dismissal such as fines, costs or an award of attorneys’

fees cannot be imposed given Powell’s in forma pauperis status. See id. at 191

(upholding a finding that monetary sanctions were not an alternative to dismissal

where the plaintiff was proceeding in forma pauperis).

       Under the fourth Poulis factor, Powell’s failure to respond, now long after the

deadlines set forth in the August 31 letter and November 2 Order, suggests he has no


1        The Third Circuit instructs that consideration of the Poulis factors is not required “[w]hen a
litigant’s conduct makes adjudication of the case impossible,” Jones v. N.J. Bar Ass’n, 242 F. App’x
793, 794 (3d Cir. 2007), such as when a plaintiff refuses to participate in the litigation without
explanation. See, e.g., Shipman v. Delaware, 381 F. App’x 162, 164 (3d Cir. 2010) (affirming the
district court’s dismissal of an action for failure to prosecute without considering the Poulis factors
where plaintiff failed to respond to discovery requests or to appear for depositions and offered no
explanation for his failure to respond to a show cause order from the court); Spain v. Gallegos, 26
F.3d 439, 455 (3d Cir. 1994) (holding that consideration of the Poulis factors was unnecessary where,
after receiving an adverse ruling on some of her claims, the plaintiff “willfully refused to prosecute
her remaining claims”). This case arguably falls into this category, as Powell’s failure to respond to
the August 31 letter and November 2 Order suggests he may have abandoned his claims. The Court
nonetheless conducts a Poulis analysis.

                                                   3
intention to respond or otherwise communicate with the Court. Courts have held

where there is no indication that a plaintiff’s failure is excusable, “the conclusion that

their failure is willful is inescapable.” Palmer v. Rustin, 2011 5101774, at *2 (W.D. Pa.

Oct. 25, 2011); see also Roman v. City of Reading, 121 F. App’x 955, 960 (3d Cir. 2005)

(“Absence of reasonable excuses may suggest that the conduct was willful or in bad

faith.”); Breeland v. Doll, 2012 WL 1424778, at *5 (M.D. Pa. Mar. 21, 2012), report and

recommendation adopted, 2012 WL 1454016 (M.D. Pa. Apr. 25, 2012) (“[W]hen the

Plaintiff has failed to comply with instructions . . . the Court is compelled to conclude

that the Plaintiff’s actions are not accidental or inadvertent but instead reflect an

intentional disregard for this case.”).

       With respect to the remaining Poulis factors, delay can be prejudicial, see

Briscoe, 538 F.3d at 259–60, but the Court does not believe Powell’s failure to prosecute

is a source of substantial prejudice to Officer Raymond. While Powell generally has

been dilatory in communicating with the Court, he does not have a significant history of

dilatoriness. The meritoriousness of Powell’s claims are, at best, a neutral factor.

       In sum, three of the Poulis factors—personal responsibility, unavailability of

alternative sanctions and willfulness—weigh in favor of dismissal and the three

remaining factors—prejudice, a history of dilatoriness and meritoriousness of the

claims—carry less weight. As the Third Circuit noted:

       Not all of the Poulis factors need be satisfied in order to dismiss a
       complaint. The decision must be made in the context of the district court’s
       extended contact with the litigant. Ultimately, the decision to dismiss
       constitutes an exercise of the district court judge’s discretion and must be
       given great deference by this Court—a court which has had no direct
       contact with the litigants and whose orders, calendar, docket and authority
       have not been violated or disrupted.



                                             4
Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992). The Court accordingly dismisses

this case for failure to prosecute.

       An appropriate Order follows.



                                              BY THE COURT:



                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.




                                          5
